PER CURIAM.
Petition dismisséd by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Roosevelt A. Matheny, a federal prisoner, filed a petition for writ of error claiming that he was sentenced in 2000 to 188 months in prison, in violation of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). He seeks correction of the alleged Blakely error. Matheny is in custody and has available another means to raise his claim — namely a motion filed pursuant to 28 U.S.C. § 2255 (2000). See United States v. Sawyer, 239 F.3d 31, 37 (1st Cir.2001); United States v. Wilson, 901 F.2d 378, 380 (4th Cir.1990). We therefore deny the motion for leave to proceed in forma pauperis and dismiss the petition for writ of error. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED